

116 SRES 96 ATS: Commending the Government of Canada for upholding the rule of law and expressing concern over actions by the Government of the People's Republic of China in response to a request from the United States Government to the Government of Canada for the extradition of a Huawei Technologies Co., Ltd. executive. 
U.S. Senate
2019-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 96IN THE SENATE OF THE UNITED STATESMarch 6, 2019Mr. Risch (for himself, Mr. Menendez, Mr. Gardner, Mr. Coons, Mr. Romney, Mr. Cruz, Mr. Johnson, Mrs. Blackburn, Mr. Isakson, Mr. Rubio, and Mr. Inhofe) submitted the following resolution; which was referred to the Committee on Foreign RelationsApril 4, 2019Reported by Mr. Risch, without amendmentMay 7, 2019Considered and agreed toRESOLUTIONCommending the Government of Canada for upholding the rule of law and expressing concern over
			 actions by the Government of the People's Republic of China in response to
			 a request from the United States Government to the Government of Canada
			 for the extradition of a Huawei Technologies Co., Ltd. executive. 
	
 Whereas, on December 1, 2018, Canadian authorities detained Huawei Technologies Co., Ltd. chief financial officer Meng Wanzhou based on an arrest warrant issued pursuant to a request made by the United States under the Extradition Treaty Between the United States of America and Canada, signed at Washington December 3, 1971;
 Whereas, on January 24, 2019, the United States filed a superseding indictment in the United States District Court for the Eastern District of New York against Huawei Technologies Co., Ltd. (Huawei), Huawei Device USA Inc., Skycom Tech Co. Ltd. (Skycom), and Meng Wanzhou;
 Whereas the January 24, 2019, indictment charges two counts of bank fraud; two counts of conspiracy to commit bank fraud; one count of conspiracy to commit wire fraud; two counts of bank fraud; one count of wire fraud; one count of conspiracy to defraud the United States; two counts of conspiracy to violate the International Emergency Economic Powers Act; two counts of violations of the International Emergency Economic Powers Act; one count of money laundering conspiracy; and one count of conspiracy to obstruct justice;
 Whereas the January 24, 2019, indictment charges that Huawei operated Skycom as an unofficial subsidiary to obtain otherwise prohibited U.S.-origin goods, technology, and services, including banking services, for Huawei’s Iran-based business while concealing the link to Huawei;
 Whereas the United States Government is seeking the extradition of Meng Wanzhou; Whereas Canadian authorities granted Meng Wanzhou access to Chinese consular officials, and she was able to engage a lawyer of her choice and was released on bail pending the outcome of the extradition hearing;
 Whereas the Chinese Ministry of Foreign Affairs strongly urged Canada to immediately release Meng Wanzhou and threatened that otherwise it will definitely have grave consequences, and [Canada] will have to bear the full responsibility for it;
 Whereas the Government of the People’s Republic of China detained Canadian diplomat Michael Kovrig and Canadian executive Michael Spavor on December 10, 2018, in apparent retaliation for the arrest of Meng Wanzhou;
 Whereas Michael Spavor and Michael Kovrig have faced harsh conditions while in detention that include limited consular access, no access to a lawyer, being unable to turn off the lights at night, and lengthy interrogations, including in the case of Mr. Kovrig, about his official activities during his previous tenure as an accredited diplomat in the People’s Republic of China, potentially in violation of the Vienna Convention on Diplomatic Relations, done at Vienna April 18, 1961;
 Whereas, on January 14, 2019, a third Canadian, Robert Schellenberg, in Chinese custody for drug smuggling, had his case reviewed and his 15-year sentence changed to the death penalty; and
 Whereas the Department of State’s Country Report on Human Rights Practices for 2018 stated that [a]rbitrary arrest and detention remained serious problems in China and that Chinese judges regularly received political guidance on pending cases, including instructions on how to rule, from both the government and the CCP [Chinese Communist Party], particularly in politically sensitive cases: Now, therefore, be it
	
 That the Senate— (1)commends the Government of Canada for upholding the rule of law and complying with its international legal obligations, including those pursuant to the Extradition Treaty Between the United States of America and Canada, signed at Washington December 3, 1971;
 (2)commends the Government of Canada for providing consular access and due process for Huawei Technologies Co., Ltd. chief financial officer Meng Wanzhou;
 (3)expresses concern over the Government of the People’s Republic of China’s apparent arbitrary detention and abusive treatment of Canadian nationals Michael Spavor and Michael Kovrig in apparent retaliation for the Government of Canada’s detention of Meng Wanzhou; and
 (4)joins the Government of Canada in calling for the immediate release of Michael Spavor and Michael Kovrig and for due process for Canadian national Robert Schellenberg.